Citation Nr: 0913705	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches prior to February 27, 2008.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to September 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and July 2007 rating 
decisions.  

In the October 2004 rating decision, the RO granted the 
Veteran service connection and assigned a 10 percent rating 
for migraine headaches, effective November 18, 2002 (the date 
of claim).  The Veteran filed a notice of disagreement (NOD) 
in October 2005, and the RO issued a statement of the case 
(SOC) in March 2006.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2006.

In the July 2007 rating decision, the RO denied the Veteran 
service connection for status post L5-S1 decompression and 
disc herniation resection, hearing loss, and for tinnitus.  
The Veteran filed an NOD in August 2007, and the RO issued an 
SOC in February 2008.  Although a substantive appeal is not 
of record, it appears that the Veteran has timely perfected 
an appeal of these claims.  Thus, the Board will take 
jurisdiction of these claims, at this juncture.

In a December 2008 rating action, the RO increased the rating 
for the Veteran's migraine headaches to 30 percent, effective 
February 27, 2008 (the date of a VA examination).  Later in 
December 2008, the Veteran filed an NOD with the assigned 
effective date of the 30 percent rating.  The RO issued an 
SOC in January 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9) later that month.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence to the Board, along 
with a waiver of RO review.  The Board accepts this 
additional evidence for inclusion in the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008).

Given the above procedural history, the Board observes that, 
while characterized as an earlier effective date claim, the 
issue involving migraine headaches is essentially a claim for 
an initial rating in excess of 10 percent for migraine 
headaches prior to February 27, 2008.  In this regard, the 
Veteran's October 2005 NOD regarding the initial 10 percent 
rating reflects his assertion that his migraine headaches 
should be increased to 30 percent, and his December 2008 NOD 
only reflects disagreement with the 10 percent rating prior 
to February 27, 2008.  During his Board hearing, the Veteran 
again expressed disagreement only with the rating assigned 
prior to February 27, 2008 and acknowledged that the issue 
was a claim for a higher, initial rating for migraine 
headaches prior to February 27, 2008.  Thus, the Board has 
characterized the issue as reflected on the title page.  

As the claim regarding migraine headaches involves a request 
for a higher initial rating following the grant of service 
connection, the Board has characterized the issue on appeal 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).

The Board's decision on the claims for service connection for 
hearing loss and for an initial rating in excess of 10 
percent for migraine headaches prior to February 27, 2008 is 
set forth below.  The claims for service connection for low 
back disability and for tinnitus are addressed in the remand 
following the order; these matters are being remanded to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Post-service audiometric testing has revealed that the 
Veteran does not have hearing loss to an extent recognized as 
a disability for VA purposes.

3.  Prior to February 27, 2008, the Veteran's migraine 
headaches were manifested by headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over several prior months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
for the period prior to February 27, 2008, the criteria for 
an initial 30 percent rating for migraine headaches have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the favorable disposition of the claim for a higher, 
initial rating for migraine headaches, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

Pertinent to the claim for service connection for hearing 
loss, an April 2007 pre-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim.  The 
letter also provided the Veteran with information pertaining 
to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The July 
2007 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the April 2007 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
a report of VA examination conducted in February 2008.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's Board hearing, as well as various 
written statements provided by the Veteran, and by his 
representative and family and acquaintances, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Considering the claim for service connection for hearing loss 
in light of the record and the governing legal authority, the 
Board finds that the claim must be denied because, 
fundamentally, there is no medical evidence that the Veteran 
has the disability for which service connection is sought.

The Veteran's DD Form 214 lists his most significant duty 
assignment as US NAV COMM STA, GUAM, MI, and his military 
occupational specialty as CT-2401 (Communications 
Technician).  

The service treatment records reflect no complaints, 
findings, or diagnoses of hearing loss in either ear during 
the Veteran's period of active service.  The service 
treatment records include the reports of two different 
hearing evaluations, neither of which shows hearing loss.  

In November 1965, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

In September 1969, whispered voice testing revealed 15/15 
hearing in both ears.

The above-cited evidence indicates that no hearing loss was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Post service, VA and private reports of hearing evaluations 
fail to show hearing loss in either ear to an extent 
recognized as a disability for VA purposes.  

The report of July 2003 private audiometric testing reflects 
pure tone thresholds in graph form that do not appear to show 
hearing loss in either ear.

A July 2003 VA audiology hearing test note reflects hearing 
in the right ear as normal from 250 Hertz to 3,000 Hertz with 
mild loss from 4,000 Hertz to 8,000 Hertz; and normal hearing 
in the left ear.  Speech recognition scores were 100 percent 
in both ears.  

The report of March 2006 private audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
35
LEFT
10
5
5
15
10

The examiner stated that the Veteran had mild sensorineural 
hearing loss in the right ear at 4,000 Hertz and very minimal 
hearing loss in the left ear at 8,000 Hertz.  Speech 
recognition scores were 100 percent in both ears.

A March 2006 VA audiology consult reflects hearing in the 
right ear as within normal limits from 250 Hertz to 2,000 
Hertz and mild (20 to 30 dB) sensory loss from 3,000 Hertz to 
8,000 Hertz; and hearing in the left ear as within normal 
limits from 250 Hertz to 8,000 Hertz.  Speech recognition 
scores were 100 percent in both ears.  The examiner noted 
that findings concur with March 2006 private test results.

Given the above, the record does not establish current 
hearing loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  Moreover, neither the Veteran nor his 
representative has presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation for either ear and the Veteran has, in fact, 
indicated that no such evidence exists.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Thus, where, as here, the competent and persuasive 
evidence establishes that the Veteran does not have the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for hearing loss must be denied because 
the first essential criterion for a grant of service 
connection-competent evidence of the currently-claimed 
disability-has not been met.

The Board also points out that, although the Veteran may be 
competent to report symptoms of diminished hearing (see, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), he is not 
competent to self diagnose hearing loss to an extent 
recognized as a disability for VA purposes.  As the Veteran 
is not shown to be other than a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the same is true 
of the Veteran's representative and his wife, lay assertions 
in this regard-advanced by the Veteran or on his behalf-
have no probative value.  

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 
Vet. App. at 126.

The Veteran's migraine headaches are rated pursuant to 
Diagnostic Code (DC) 8100, specifically applicable to this 
disability.  Under DC 8100, a 10 percent rating is warranted 
for headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  
Headaches with characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrant a 30 percent rating.  Very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  38 
C.F.R. § 4.124a.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial 30 
percent rating for migraine headaches prior to February 27, 
2008 (for the period from the November 18, 2002 effective 
date of the grant of service connection to February 26, 2008) 
are met.

In February 2003 correspondence, the Veteran stated that the 
frequency of his migraine headaches has seemed to increase at 
times in the past three years, noting that he began getting 
migraine headaches as often as twice a week for about three 
months straight.  He stated that he made an appointment with 
Dr. W. who made a medication change, which helped 
substantially.  However, he stated that about four weeks 
prior he had three migraine episodes in a row one morning.  
He stated that multiple episodes in the same day were unusual 
and that he remembered having two episodes in the same day 
only one previous time.  He noted that he had an episode a 
day for two days in a row a couple of times since service.  

Private medical records document the Veteran's complaints of 
migraine headaches.  A November 2003 note reflects that he 
had not had any headaches over the last couple of months.  A 
December 2003 note reflects that he was not having problems 
with headaches.  An April 2004 note reflects that he had not 
had a migraine for at least two months.  An August 2004 note 
reflects that he had headaches only once or twice a month and 
that they are very mild.

In his October 2005 NOD, the Veteran stated that, if it was 
not for the current medication, he would suffer from 
prostrating attacks.  An accompanying log of migraines 
reflects that, between April and October 2005, he has had 
eight attacks, for an average of more than one migraine 
attack per month.

On his April 2006 VA Form 9, the Veteran provided additional 
entries to his log of migraines through March 2006, noting 
that he has had 13 in the past 11.5 months, for an average of 
over one migraine per month.  In reference to the August 2004 
private treatment note describing his headaches as mild, he 
stated that "mild" is a relative term as it relates to how 
he now reacts to a migraine under administration of the 
current medications, noting that he would not be able to 
function in a normal way without his current medications.  He 
added that it is only because of the medication that he does 
not require being prostrate.

In an April 2006 statement, received in May 2006, the 
Veteran's daughter recalled that the Veteran would get 
migraine headaches a couple of times per month, if not more.

A report of a February 27, 2008 VA examination reflects a 
history of recurring migraines, one to two times per month.  
The Veteran noted that severe migraine attacks require lying 
down and that milder migraine attacks, with the aid of 
medication, allow him to finish out a task before resting.

In May 2008, the Veteran submitted additional entries to his 
log of migraines through April 2008, noting that he has had 
an average of more than one per month.

In the December 2008 rating decision, the RO increased the 
rating for the Veteran's migraine headaches to 30 percent, 
from the date of the February 27, 2008 VA examination.  

During his January 2009 Board hearing, the Veteran testified 
that the severity and frequency of his migraine headaches 
have not changed over the years.

The above-described evidence suggests that the severity and 
frequency of the Veteran's migraine headaches for the period 
prior to February 27, 2008 were the same as the 
symptomatology reported during the February 27, 2008 VA 
examination.  In his February 2003 NOD, he noted an increase 
in the frequency of his migraine headaches in the past three 
years, noting that he began getting them as often as twice a 
week for about three months straight.  Private medical 
records from November 2003 to August 2004 reflect complaints 
of migraine headaches ranging from one to two per month to 
none in two months.  His log of migraines reflects an average 
of more than one migraine attack per month from April 2005 to 
April 2008.  The April 2006 statement by the Veteran's 
daughter reflects her recall that the Veteran would get 
migraine headaches a couple of times per month, if not more.  
Lastly, the Veteran has also asserted that his migraine 
headaches are of a prostrating nature.  Thus, it appears that 
he has consistently reported the symptomatology of his 
migraine headaches as prostrating and averaging once a month 
since the filing of his claim for service connection.

In light of the above, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that, for the period 
prior to February 27, 2008, his migraine headaches were 
manifested by headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, consistent with a 30 percent rating.  

For all the foregoing reasons, the Board finds that an 
initial 30 percent rating for migraine headaches for the 
period from the November 18, 2002 effective date of the grant 
of service connection to February 26, 2008 is warranted.


ORDER

Service connection for hearing loss is denied.

An initial 30 percent rating for migraine headaches, for the 
period prior to February 27, 2008, is granted, subject to the 
legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on each of the remaining claims on appeal is 
warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The service treatment records reflect that the Veteran 
complained of back pain on several occasions.  He complained 
of back pain in November 1966, at which time examination was 
reported to be negative.  He complained of back pain in 
September 1967, at which time a past history of vertebral 
displacement was noted.  He then complained of mid-upper back 
pain in December 1967, at which time the pain was noted as 
muscular and right-sided.  The report of a September 1969 
separation examination, however, reflects a normal clinical 
evaluation of the spine.  

Postservice, private medical records reflect that the Veteran 
was diagnosed with left L4-L5 stenosis and disc herniation 
with cephalad migrating free fragment, and left L5-S1 
stenosis and disc herniation with radiculopathy, that that he 
underwent surgery in July 2006.  

In both written statements and oral testimony, the Veteran 
has indicated that he began having backaches during service 
and that his condition continued to worsen until 1996 when he 
underwent corrective back surgery for a herniated disc.  He 
asserted that his back condition is due to the physical 
requirements of boot camp and further aggravated by physical 
activities while serving in active duty.  He also testified 
that he received treatment for his back within a year or two 
of separation from service but that records of those 
treatments are not available.  

As the above evidence and testimony "indicates" that there 
"may" be a nexus between current disability and in-service 
complaints of back pain, a VA examination to obtain a medical 
opinion addressing these points is warranted.  See McLendon, 
20 Vet. App. at 83.

As regards his tinnitus claim, the Board observes that the 
Veteran served as a communications technician during active 
service.  In both written statements and oral testimony, he 
has indicated that his duties involved listening to loud 
static via headphones in an attempt to hear faint 
transmissions.  He related his tinnitus to his duties and 
stated that he has had ringing in his years since separation 
from active duty.  The Board recognizes that the Veteran is 
competent, as a layperson, to report that on which he has 
personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Further, the evidence of record, to include a July 
2003 VA audiology hearing test note, reflects reports of 
constant tinnitus in the right ear.  As the above evidence 
and testimony "indicates" that there "may" be a nexus 
between current disability and likely in-service noise 
exposure, a VA examination to obtain a medical opinion 
addressing these points is warranted.  See McLendon, 20 Vet. 
App. at 83.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and ear, nose, and throat (ENT) examinations, 
by appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may result 
in denial of the claim(s) for service connection (as the 
original claim(s) will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should give the Veteran another 
opportunity to present information/evidence pertinent to the 
remaining claims on appeal.  The RO's notice letter to the 
Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and ENT 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to 
each physician designated to examine the 
Veteran, and each report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

Each physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

Orthopedic examination - The physician 
should clearly identify all current low 
back disability(ies).  Then, with respect 
to each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  

ENT examination - The physician should 
state whether the Veteran has tinnitus.  
The examiner should then offer an opinion, 
consistent with sound medical principles, 
and based on consideration of the 
Veteran's in- and post-service history and 
assertions, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such tinnitus is the result of injury or 
disease incurred or aggravated in service, 
to specifically include likely noise 
exposure associated with the Veteran's 
service as a communications technician.  

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
Veteran by the pertinent facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


